     Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 1 of 14 PageID #: 1
             Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 1 of 14


                          UNITED STATES DISTRICT COURT FOR THE                                   FILED
                           NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,                                                               U.S. DISTRICT COURT.JVND
                                                                                                        Wv 25401
V.
                                                          Criminal No.
GIOVANNI GEONARI) INGERSOLL, aka MIKE
AVERY,
VICTOR RAMEL CHANCLER WITCHER,                           Violations:
ROBERT LEE PAIJLEY, JR., aka BOBBY, and                                            18   U.S.C.   §2
LARRY ALLEN LYONS,                                                                 21   u.s.c.   § 841(a)(1)
                                                                                   21   U.S.C.   § 841(b)(1)(A)
       Defendants.                                                                 21   u.s.c.   § 841(b)(1)(B)
                                                                                   21   U.S.C.   § 841(b)(1)(C)
                                                                                   21   u.s.c.   § 846




                                             INDICTMENT

         The Grand Jury charges that:

                                              COUNT ONE

                              (Conspiracy to Distribute Methamphetamine)

         From on or about March 1, 2018, to on or about May 23, 2018, in Mineral, Grant, and Randolph

 Counties, within the Northern District of West Virginia, and elsewhere, defendants GIOVANNI

 GEONARI) INGERSOLL, aka MIKE AVERY, VICTOR RAMEL CHANCLER WITCHER,

 ROBERT LEE PAULEY, JR., aka BOBBY, and LARRY ALLEN LYONS did knowingly and

 intentionally combine, conspire, confederate, agree and have a tacit understanding together with each

 other, and with persons known and unknown to the Grand Jury to violate Title 21, United States Code,

 Section 841(a)(1). It was a purpose and object of the conspiracy to possess with intent to distribute, and

 to distribute 500 grams or more of a mixture and substance containing a detectable amount of




                                                  1
Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 2 of 14 PageID #: 2
        Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 2 of 14




                                                                   -d
                                                                        Cl)
                                                         H
                                                 C

                                                     C



                                                             a)




                                                                  a)



                                                                              a)
                                                                               iD


                                                                                    C
                                                                                        a)
 Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 3 of 14 PageID #: 3
         Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 3 of 14




                                           COUNT TWO

                       (Aiding and Abetting Distribution of Methamphetamine)

       On or about March 22, 2018, in Mineral County, in the Northern District of West Virginia,

defendants GIOVANNI GEONARI) INGERSOLL, aka MIKE AVERY and VICTOR RAMEL

CHANCLER WITCHER, aiding and abetting each other, did unlawfully, knowingly, intentionally,

and without authority distribute 500 grams or more of a mixture and substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance; in violation of Title 18, United States

Code, Section 2 and Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A).




                                               3
 Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 4 of 14 PageID #: 4
         Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 4 of 14




                                          COUNT THREE

                                 (Distribution of Methamphetamine)

       On or about March 27, 2018, in Grant County, in the Northern District of West Virginia,

ROBERT LEE PAULEY, JR., aka BOBBY, did unlawfully, knowingly, intentionally, and without

authority distribute to a person known to the grand jury 500 grams or more of a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance; in violation of

Title 21, United States Code, Sections 84l(a)(l) and 841(b)(1)(A).




                                               4
 Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 5 of 14 PageID #: 5
         Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 5 of 14




                                           COIJ]T FOUR

                                  (Distribution of Methamphetamine)

       On or about April 9, 2018, in Grant County, in the Northern District of West Virginia,

defendant VICTOR RAMEL CIIANCLER WITCHER did unlawfully, knowingly, intentionally,

and without authority distribute to Robert Lee Pauley, Jr., aka Bobby, 500 grams or more of a mixture

and substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance; in violation of Title 21, United States Code, Sections 84l(a)(l) and 841(b)(1)(A).




                                                5
 Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 6 of 14 PageID #: 6
         Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 6 of 14




                                           COUNT FIVE

                       (Possession with Intent to Distribute Methamphetamine)

       On or about April 9, 2018, in Grant County, in the Northern District of West Virginia, defendant

ROBERT LEE PAULEY, JR., aka BOBBY did unlawfully, knowingly, intentionally and without

authority, possess with intent to distribute 500 grams or more of a mixture and substance containing a

detectable amount of methamphetamine, a Schedule II controlled substance; in violation of Title 21,

United States Code, Sections 84l(a)(l) and 841(b)(1)(A).




                                                6
 Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 7 of 14 PageID #: 7
         Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 7 of 14




                                            COUNT SIX

                                 (Distribution of Methamphetamine)

       On or about April 9, 2018, in Mineral County, in the Northern District of West Virginia,

defendant VICTOR RAMEL CIL&NCLER WITCHER did unlawfully, knowingly, intentionally,

and without authority distribute to Nathan B. Carpenter 500 grams or more of a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance; in violation

of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A).




                                                7
 Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 8 of 14 PageID #: 8
         Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 8 of 14




                                          COUNT SEVEN

                                 (Distribution of Methamphetamine)

       On or about April 16, 2018, in Mineral County, in the Northern District of West Virginia,

defendant VICTOR RAMEL CHANCLER WITCHER did unlawfully, knowingly, intentionally,

and without authority distribute 500 grams or more of a mixture and substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance; in violation of Title 21, United States

Code, Sections 841(a)(1) and 84l(b)(l)(A).




                                                8
 Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 9 of 14 PageID #: 9
         Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 9 of 14




                                          COUNT EIGHT

                       (Possession with Intent to Distribute Methamphetamine)

       On or about April 16, 2018, in Mineral County, in the Northern District of West Virginia,

defendant ROBERT LEE PAULEY, JR., aka BOBBY did unlawfully, knowingly, intentionally and

without authority, possess with intent to distribute 500 grams or more of a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance; in violation of

Title 21, United States Code, Sections 84l(a)(l) and 841(b)(1)(A).




                                               9
Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 10 of 14 PageID #: 10
         Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 10 of 14




                                           COUNT NINE

                                 (Distribution of Methamphetamine)

       On or about April 20, 2018, in Grant County, in the Northern District of West Virginia,

ROBERT LEE PAULEY, JR., aka BOBBY, did unlawfully, knowingly, intentionally, and without

authority distribute to a person known to the grand jury 500 grams or more of a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance; in violation of

Title 21, United States Code, Sections 84l(a)(1) and 84l(b)(l)(A).




                                               10
Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 11 of 14 PageID #: 11
         Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 11 of 14




                                            COUNT TEN

                       (Possession with Intent to Distribute Methamphetamine)

       On or about May 22, 2018, in Randolph County, in the Northern District of West Virginia,

defendant ROBERT LEE PAULEY, JR., aka BOBBY did unlawfully, knowingly, intentionally and

without authority, possess with intent to distribute 50 grams or more of a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance; in violation of

Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B).




                                               11
Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 12 of 14 PageID #: 12
         Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 12 of 14




                                         COUNT ELEVEN

                       (Possession with Intent to Distribute Methamphetamine)

       On or about May 23, 2018, in Grant County, in the Northern District of West Virginia, defendant

ROBERT LEE PAULEY, JR., aka BOBBY did unlawfully, knowingly, intentionally and without

authority, possess with intent to distribute a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance; in violation of Title 21, United States Code,

Sections 841(a)(1) and 841(b)(l)(C).




                                               12
Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 13 of 14 PageID #: 13
         Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 13 of 14




                                     FORFEITURE ALLEGATION

                                         Controlled Substance Act

       Pursuant to Title 21, United States Code, Section 853 and Title 21, United States Code, Section

841(a)(l) and (b)(1)(C), the government will seek the forfeiture of property as part of the sentence

imposed in this case; that is, the forfeiture of any property used, or intended to be used, to commit or to

facilitate the commission ofthe above referenced offense, and any property constituting, or derived from,

proceeds obtained directly or indirectly, as a result of such offense, including, but not limited to:

       A.        $780.00 in United States currency seized from Robert Lee Pauley, Jr. on May 22, 2018;

       B.        $29,835.00 in United States currency seized from Larry Allen Lyons on May 22, 2018;

        C.       Taurus, .38 special recovered in May 22, 2018 search of residence in Kimberly, West

Virginia;

        D.       Glock 42 .380 auto firearm recovered in May 22, 2018 search of residence in Kimberly,

West Virginia;

        B.       Eight rounds of 9mm ammunition recovered in May 22, 2018 search of residence in

Kimberly, West Virginia;

        F.       $5,800 in United States currency recovered in May 22, 2018 search of residence in

Kimberly, West Virginia;

        G.       Remington, .22 LR with scope recovered in May 22, 2018 search of residence in

Kimberly, West Virginia;

        H.       2017 Dodge Ram 2500 truck, blue in color, VTN 3C6UR5CJXHG61686 recovered in

May 22, 2018 search of residence in Kimberly, West Virginia;




                                                  13
Case 3:18-cr-00060-GMG-RWT Document 1 Filed 11/20/18 Page 14 of 14 PageID #: 14
         Case 1:19-mj-00400-ADC Document 1 Filed 01/31/19 Page 14 of 14



       I.     $50.00 in United States currency seized from Robert Lee Pauley, Jr.’s residence on May

23, 2018.



                                                   Atrue bill,



                                                   /5/
                                                   Grand Jury Foreperson




/s/
WILLIAM J. POWELL
UNITED STATES ATTORNEY

Lara K. Omps-Botteicher
Assistant United States Attorney




                                              15
